Citation Nr: 0117281	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  95-05 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a gunshot wound to the left iliac region, with injury to 
Muscle Groups XVI and XVII, currently rated as 40 percent 
disabling.

2.  Entitlement to a compensable evaluation for hearing loss 
of the left ear.

3.  Entitlement to an increased evaluation for hemorrhoids, 
currently rated as 10 percent disabling.

4.  Entitlement to an evaluation in excess of 10 percent for 
lumbar paravertebral myositis, after August 17, 1993, and 
prior to December 30, 1999, on appeal from an initial grant 
of service connection.

5.  Entitlement to an evaluation in excess of 40 percent for 
lumbar paravertebral myositis, from December 30, 1999, on 
appeal from an initial grant of service connection.

6.  Entitlement to an effective date earlier than December 
30, 1999, for lumbar paravertebral myositis evaluated as 40 
percent disabling.

7.  Entitlement to a total rating based on individual 
unemployability due to the veteran's service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from November 1940 to 
August 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in San Juan, the Commonwealth of Puerto Rico.  Also on appeal 
are rating decisions of May and July 2000. 


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's appeal has been obtained by the agency of original 
jurisdiction.

2.  The veteran's hemorrhoid disability is manifested by 
occasional rectal leakage but other associated symptoms 
indicative of a more serious condition have not been 
documented.  

3.  Total deafness in the right ear is not shown.

4.  A VA audiological examination, accomplished in March 
1994, found that the average pure tone decibel loss in the 
left ear was 73, and the speech recognition score was 88 
percent.  

5.  A VA audiological examination conducted in December 1995 
found that the average pure tone decibel loss in the left ear 
was 78, and the speech recognition score was 56 percent.

6.  In January 2000, a VA audiological examination found that 
the average pure tone decibel loss in the left ear was 54, 
and the speech recognition score was 90 percent.

7.  The veteran's service connected residuals of gunshot 
wound of the left buttock and thigh are manifested by 
objective findings showing entrance scars indicating track of 
missile through one or more muscle groups, and indications of 
loss of muscle substance; there is no indication of muscle 
atrophy, or of functional loss in the left buttocks or thigh, 
and the veteran's gait was normal.

8.  Prior to December 30, 1999, the medical evidence showed 
that the veteran's lumbosacral paravertebral myositis was 
manifested by pain and some limitation of motion.

9.  From December 30, 1999, the veteran's lower back 
disability has been manifested by pain, severe limitation of 
motion, and occasional muscle spasms.

10.  The veteran is not unemployable because of his various 
service-connected disabilities and conditions.  


CONCLUSIONS OF LAW

1.  VA has satisfied its duty to assist the veteran in 
developing facts pertinent to his claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 38 
U.S.C. § 5103A); 38 C.F.R. § 3.103 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, Diagnostic Code 7336 (1993) and 
(2000).

3.  The criteria for a compensable evaluation for hearing 
loss of the left ear have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, Diagnostic Code 6100 (1993) 
and (2000).

4.  The criteria for an evaluation in excess of 40 percent 
for the residuals of a gunshot wound to the left iliac 
region, with injury to Muscle Groups XVI and XVII, have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Codes 5317 and 5318 (1993) and (1994).

5.  The criteria for an evaluation in excess of 10 percent 
for lumbosacral paravertebral myositis, after August 17, 
1993, and prior to December 30, 1999, on appeal from an 
initial grant of service connection, have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, Diagnostic 
Codes 5021 and 5295 (1993) and (2000).

6.  The criteria for an evaluation in excess of 40 percent 
for lumbosacral paravertebral myositis, from December 30 
1999, on appeal from an initial grant of service connection, 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4, Diagnostic Codes 5021 and 5295 (1993) and (2000).

7.  An effective date earlier than December 30, 1999, for a 
40 percent disability evaluation for lumbosacral 
paravertebral myositis is not warranted in this case.  38 
U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (2000).

8.  The criteria for a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disabilities have not been met.  38 C.F.R. § 4.16 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran has come before the Board claiming that three of 
his service-connected disabilities are underrated.  He 
further contends that the RO erred when it increased his 
disability evaluation for lumbar paravertebral myositis from 
10 to 40 percent and it did not assign an effective date 
prior to December 30, 1999.  Additionally, the veteran 
asserts that as a result of his various service-connected 
disabilities he is unable to obtain and maintain gainful 
employment.  He thus requests that a total rating based on 
individual unemployability be assigned.

As reported, the veteran served from November 1940 to August 
1961.  While serving in Korea during the Korean Conflict, he 
sustained a penetrating gunshot wound of the left lower 
quadrant of the abdomen near the anterosuperior iliac spine.  
This resulted in a fracture of the wing of the left ilium.  A 
laparotomy revealed retro-peritoneal hematoma of the left 
iliac fossa with no injury to the abdominal viscera.  A 
bullet was removed from the subcutaneous tissue over the 
sacrum.  The veteran received treatment and he was eventually 
returned to full duty.

Shortly after the veteran retired in August 1961, he applied 
for VA compensation benefits.  A surgical examination was 
conducted and it revealed the following:

	. . . There is a well healed, 
slightly depressed and adherent midline 
suprapubic post-operative scar, measuring 
7" x 1/2".  There is another well healed, 
not keloid, not tender and not adherent 
scar at level of the anterosuperior iliac 
spine, measuring 1" x 1/4".  There is 
another well healed, post-operative scar 
in midline at lumbosacral region, 
measuring 2" x 3/8". . . 

The orthopaedic examination was negative except for the above 
described scars.  X-ray films showed post-traumatic changes 
in the left iliac bone in its mid-portion with the presence 
of several minute metallic foreign bodies in its area.  

Upon receiving the results of the medical examination, the RO 
granted service connection for a gunshot wound of the iliac 
region; a 30 percent disability rating was assigned.  See VA 
Form 21-6796, Rating Decision, January 9, 1962.  Three years 
later, in September 1965, the RO amended its January 1962 
Rating Decision.  In essence, the RO concluded that the 
veteran's disability was more appropriately rated as 40 
percent disabling.  This amendment was done in accordance 
with the rating criteria found at 38 C.F.R. Part 4, 
Diagnostic Codes 5316 and 5317 (1961) and (1965).  

In August 1993, the veteran submitted a written statement to 
the RO requesting an increased evaluation for his gunshot 
wound disability and his hearing loss.  He also asked for an 
increased evaluation for hemorrhoids.  An examination of the 
spine was accomplished in February 1994.  The doctor 
concluded that the veteran had clinical left lumbosacral 
radiculopathy, lumbosacral paravertebral myositis, soft 
tissue calcifications of the right side of the greater 
trochanter, and x-ray film evidence of metallic foreign 
bodies on the left iliac bone.  The examiner opined that the 
veteran's back condition was the result of the service-
connected gunshot wound.  

A rectal examination was accomplished also in February 1994.  
The veteran complained of occasional bleeding, watery 
secretions, and almost daily fecal leaking.  Internal and 
external hemorrhoids were seen but there were no signs of 
incontinence, diarrhea, anemia, or tenesmus.  A diagnosis of 
internal and external hemorrhoids with frequent bleeding in 
minor quantities was given.

Also undertaken in February 1994 was an examination of the 
muscles.  Prior to the exam, the veteran told the examiner 
that he had low back pain that radiated to the left hip and 
leg.  He complained of cramps, numbness, and paresthesia.  
The doctor then examined the veteran and found:

1.  [Tissue loss comparison - ] there is 
loss of left hip flexors, psoas, iliacus 
and pectineus muscles.  There is also 
loss of gluteus maximus, medium and 
minimus with atrophy [left side].

....

3.  Scar formation measurement - Patient 
has an exploratory laparotomy residual 
scar measuring 10 cm long x 2 cm wide, 
tender to palpation with loss of color 
and keloid tissue.  There is also a scar 
on left anterior hip measuring 2 cm long 
x 1 cm wide with loss of color and tender 
to palpation.  There is another scar on 
lumbosacral area left iliac side near 
bone measuring 3 cm long x 1 cm wide with 
loss of color, keloid tissue and tender 
to palpation.

4.  Adhesions - Patient has no adhesions.

5.  Damage to tendons - There was damage 
to tendons of left hip flexors.

6.  Damage to bones, joints or nerves - 
In my opinion due to the location of the 
metallic body fragments there is damage 
to the lumbosacral plexus on left side.

7.  Strength - Left hip flexors 3/5 which 
is fair; Left hip abductors 4/5 which is 
good.

8.  Evidence of pain - There is a lot of 
pain in left leg and lumbosacral area.

9.  Evidence of muscle hernia - There is 
no evidence of muscle hernia.

The patient has absent left Achilles 
reflex.  There is a positive straight leg 
raising in left leg.

One month later, in March 1994, a VA audiological examination 
was undertaken.  On the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
40
45
45
LEFT
55
60
70
80
85

The average reading in decibels for the right ear was 43; the 
average for the left ear was 73 decibels.  Speech audiometry 
revealed speech recognition ability of 90 percent in the 
right ear and of 88 percent in the left ear.

On the basis of the examination results, the RO concluded 
that an increased evaluation was not warranted for 
hemorrhoids, hearing loss, and the iliac region disability.  
However, service connection was awarded for lumbosacral 
paravertebral myositis secondary to the iliac region injury.  
A 10 percent rating was assigned.  The veteran was notified 
of this decision and he submitted a notice of disagreement 
claiming that all four disabilities were underrated.

As a result of his appeal, another VA audiological 
examination was accomplished in December 1995.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
65
65
60
LEFT
70
60
80
85
90

The average reading in decibels for the right ear was 61; the 
average for the left ear was 78 decibels.  Speech audiometry 
revealed speech recognition ability of 78 percent in the 
right ear and of 56 percent in the left ear.

The veteran was diagnosed as having a "moderately severe to 
severe sensorineural hearing loss" in the left ear.  His 
nonservice-connected right ear was judged to have moderate to 
moderately severe sensorineural hearing loss.

Five years later, the veteran underwent a VA Audio Exam.  On 
the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
40
40
45
LEFT
35
40
50
65
60

The average reading in decibels for the right ear was 41; the 
average for the left ear was 54 decibels.  Speech audiometry 
revealed speech recognition ability of 90 percent in the 
right ear and of 90 percent in the left ear.

The veteran was diagnosed as having a "mild to moderate 
sensorineural hearing loss" in the left ear.  His 
nonservice-connected right ear was judged to have mild to 
moderate sensorineural hearing loss.

Additionally, a VA Muscle Exam was performed.  The doctor 
noted that the veteran complained of pain in the area of the 
entry of the bullet, the left hip, and the iliac bone.  The 
veteran further stated that he had weakness in the left hip.  
The doctor wrote:

	. . . There is no tissue loss.  
Muscle group penetrated gluteus medius.

....

	. . . There is bone damage by x-ray, 
seen on x-ray.  There is evidence of 
calcification and of previous bone 
fracture.

7.  Muscle strength:  Left hip flexors, 
abductors are 4/5 as well as extensors.

	. . . No muscle herniation.

9.  Loss of muscle function. . . . No 
loss of function, although there is some 
decrease of muscles strength.  There is 
fatigability of the left hip muscles 
especially abduction.  Muscle group can 
move joints independently through useful 
range of motion.  Although with pain and 
easy fatigability.

....

Range of motion of left hip:
	b.  Flexion		110 degrees
	c.  Extension		20 degrees
	d.  Abduction		35 degrees
	e.  Abduction		0 degrees

Manual muscle test is 4/5

In conjunction with this exam, the veteran's spine was also 
looked at.  See Spine Exam, VA Form 2507, December 30, 1999.  
Before the exam, the veteran told the examiner that he 
experienced constant low back stiffness and pain that 
radiated to both legs.  Numbness was also complained thereof.  
When tested, the veteran's left hip was tested as 4/5 (L2-S1 
iliopsoas and gluteus medius and maximus).  The right side of 
these muscles was 5/5.  

In addition to the above mentioned physical examinations, the 
veteran was seen in January 2000 by a doctor who attempted to 
perform an examination that would have determined the 
severity of his hemorrhoid condition.  While the veteran 
complained of rectal pruritus, rectal bleeding, painful 
defecation, and hemorrhoid prolapse, such manifestations and 
symptoms could not be confirmed because the veteran refused a 
rectal examination.  

Despite the veteran's contentions, the RO, after reviewing 
the most recent medical exam reports, denied the veteran's 
petition for increased evaluations for hemorrhoids and 
hearing loss.  It continued to deny his request for an 
evaluation in excess of 40 percent for the gunshot wound 
injury.  However, a 40 percent disability rating for lumbar 
paravertebral myositis was granted, effective December 30, 
1999.  See VA Form 21-6796, Rating Decision, May 2, 2000.

Notification of the above decision was forwarded to the 
veteran, who, in turn, appealed the effective date of the 40 
percent award for lumbar paravertebral myositis.  

The veteran then submitted an application requesting that he 
be given a total rating based on individual unemployability 
due to his service-connected disabilities.  On that form, he 
wrote that he had last been employed at a produceman in 1983 
at the Commissary on Fort Buchanan, the Commonwealth of 
Puerto Rico.  He noted that he had applied for other jobs 
through the local Department of Labor but none had been 
forthcoming.  He listed no special skills or training, 
although he did state that he had completed the twelfth 
grade.  

A VA General Medical Examination was completed on the veteran 
in July 2000.  After the completion of the exam, the veteran 
was diagnosed as having:  non-insulin dependent diabetes 
mellitus, diabetic retinopathy and polyneuropathy, high blood 
pressure, coronary artery disease with arteriosclerotic heart 
disease, status post coronary artery triple bypass, bilateral 
pseudoaphakia with intraocular lens implant, 
peripherovascular insufficiency in both legs, status post 
cellulitis of the left leg, status post abdominal exploratory 
laparotomy (post gunshot wound), status post right femoral 
herniorrhaphy, colonic diverticulosis, status post 
cholecystectomy, multiple metallic foreign body fragments in 
left hip area, deafness, degenerative joint disease 
(arthritis), status post old fracture of the left iliac 
crest, chronic low back pain with fibromyositis and lumbar 
spondylosis, and left iliac bone post traumatic changes and 
metallic fragments foreign body in the area.  

The July 2000 medical examination was forwarded to the RO for 
review.  Subsequently, the RO denied the veteran's request 
for a total rating based on individual unemployability.  In 
denying the veteran's application for this benefit, the RO 
ruled that the veteran's unemployability was not due to his 
service-connected disabilities, but was instead the result of 
his nonservice-connected conditions.  The veteran was 
notified and he has appealed that decision also.

II.  Analysis

When a veteran submits a compensation claim to VA, VA has a 
duty to assist him with that claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A); 38 C.F.R. § 3.103 (2000).  Over the course of this 
appeal, VA has obtained his VA treatment records and provided 
various VA examinations.  It has also requested and acquired 
the veteran's relevant VA medical treatment records, and the 
veteran has provided written statements.  It is noted that 
the veteran underwent medical treatment for a nonservice-
connected heart disability at the Houston VA Medical Center 
in June 1995.  These records are not included in the claims 
folder.  However, as reported, these records reflect surgical 
treatment for the heart that the veteran received and do not 
have any correlation with the issues now before the Board.  
As such, there lack of inclusion in the claims folder is 
harmless error.  Additional private or other government 
records that would assist in the processing of this claim 
have not been identified by the veteran.  The veteran has 
been provided appropriate notice of the pertinent laws and 
regulations, and he has been given the opportunity to provide 
additional information in support of his claim.  VA has 
satisfied its duty to assist the veteran.

A.  Increased Evaluation

There is a distinction between a claim based on disagreement 
with the original rating awarded and a claim for an increased 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
distinction may be important in determining the evidence that 
can be used to decide whether the original rating on appeal 
was erroneous and in determining whether the veteran has been 
provided an appropriate Statement of the Case (SOC).  Id. at 
126 and 132.  With an initial rating, the RO can assign 
separate disability ratings for separate periods of time 
based on the facts found.  Id. at 126.  With an increased 
rating claim, "the present level of disability is of primary 
importance."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
This distinction between disagreement with the original 
rating awarded and a claim for an increased rating is 
important in terms of VA adjudicative actions.  Fenderson, 12 
Vet. App. at 132.

The SOC provided to the veteran in January 1995 identified 
the issue on appeal as evaluation of the service-connected 
gunshot residuals, hearing loss, and hemorrhoids.  The SOC 
identified the fourth issue on appeal as an evaluation of the 
service-connected lumbar paravertebral myositis.  The January 
1995 SOC indicated that all the evidence of record at the 
time of the September 1994 rating decision was considered in 
assigning the original disability rating for the veteran's 
lumbar paravertebral myositis.  The RO did not limit its 
consideration to only the recent medical evidence of record, 
and did not therefore violate the principle of Fenderson.  
The veteran has been provided appropriate notice of the 
pertinent laws and regulations and has had his claim of 
disagreement with the original rating properly considered 
based on all the evidence of record.  The RO complied with 
the substantive tenets of Fenderson in its adjudication of 
the veteran's claim.  In the particular circumstances of this 
case, the Board sees no prejudice to the veteran in 
recharacterizing the issue on appeal to reflect his 
disagreement with the initial disability evaluation assigned.  
It would be pointless to remand the veteran's claim in order 
to instruct the RO to issue a Supplemental Statement of the 
Case (SSOC) that correctly identified the issue on appeal.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R., Part 4 (2000).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2000) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2000) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2000) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.

"The regulations do not give past medical reports precedence 
over current findings."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims (the Court) has held that, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.  An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. § 4.10 (2000).


i.  Hemorrhoids

The veteran's hemorrhoid disability has been rated pursuant 
to 38 C.F.R. Part 4, Diagnostic Code 7336 (1994) and (2000), 
which says that a noncompensable evaluation is warranted for 
mild or moderate external or internal hemorrhoids.  A 10 
percent evaluation requires large or thrombotic, irreducible 
hemorrhoids with excessive redundant tissue evidencing 
frequent recurrences.  A 20 percent evaluation requires 
hemorrhoids with persistent bleeding and secondary anemia or 
with fissures.  

None of the veteran's medical records or examinations has 
shown that the veteran's hemorrhoids have caused persistent 
bleeding, fissures, or anemia.  In determining whether an 
increased evaluation is warranted, the VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether the preponderance of the evidence is against the 
claim, in which case an increased rating must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Although the 
veteran has both internal and external hemorrhoids, the 
evidence fails to show that this condition is underrated.  In 
other words, the veteran's condition does not meet any of the 
rating criteria needed for an evaluation in excess of 10 
percent.  Because there is no medical records or testimony 
indicative of a more serious hemorrhoid condition, an 
increased evaluation is not warranted, and the veteran's 
claim is denied.  

ii.  Hearing Loss - Left Ear

During the pendency of the veteran's appeal, the regulations 
applicable to rating diseases of the ear were amended, 
effective June 10, 1999.  64 Fed. Reg. 25,202 (May 11, 1999).  
When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  However, where the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
1991) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore, the Board must consider 
whether the old criteria or the new criteria are more 
favorable to the veteran, from the effective date of the new 
regulations.  If neither is more favorable, the new criteria 
are to be applied from their effective date.

In this case, the effect of the modification to the general 
rating criteria was to assure use of current medical 
terminology and unambiguous criteria, and to reflect medical 
advances.  These modifications do not effect a substantive 
change in the criteria, and the Board finds that neither is 
more favorable.  Citations to the former regulations will be 
provided herein where appropriate.  Accordingly, in deciding 
in this instance a question that the RO had not decided under 
the revised regulations, the Board finds that the veteran 
would not be prejudiced, as the revised regulations are not 
substantively different from the old regulations.  That is, 
the rating criteria are the same.  Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).  Since there will be no prejudice to 
the veteran, the Board may properly render a decision on the 
appeal.  VAOPGCPREC 16-92.

The veteran has been assigned a noncompensable evaluation in 
accordance with 38 C.F.R. Part 4, Diagnostic Code 6100 (1994) 
and (2000).  

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85 and 4.87, 
Diagnostic Code 6100; Table VI (1994 and 2000); 38 C.F.R. § 
4.85(b) and (e) (1994 and 2000).  Tables VI and VII are 
reproduced below.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  The amended regulations changed the title of 
Table VI from "Numeric Designations of Hearing Impairment" 
to "Numeric Designations of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination."  See 
64 Fed. Reg. 25202 (May 11, 1999).  Moreover, Table VII was 
amended in that hearing loss is now rated under a single 
code, that of Diagnostic Code 6100, regardless of the 
percentage of disability.  See 64 Fed. Reg. 25204 (May 11, 
1999).

TABLE VI

NUMBERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON
PURETONE THRESHOLD AVERGE AND SPEECH DISCRIMINATION

Puretone Threshold Average


% 
Disc
rim
0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-
100
I
I
I
II
II
II
III
III
IV
84-
90
II
II
II
III
III
III
IV
IV
IV
76-
82
III
III
IV
IV
IV
V
V
V
V
68-
74
IV
IV
V
V
VI
VI
VII
VII
VII
60-
66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-
58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-
50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-
42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI










	(CONTINUED ON NEXT PAGE)



TABLE VII
Percentage Evaluations for Hearing Impairment
(Diagnostic Code 6100)

LEVEL OF
HEARING
IN
BETTER
EAR
XI

100
*
(61
00)










X

90
(61
09)
80
(61
08)









IX

80
(61
08)
70
(61
07)
60
(61
06)








VII
I

70
(61
07)
60
(61
06)
50
(61
05)
50
(61
05)







VII

60
(61
06)
60
(61
06)
50
(61
05)
40
(61
04)
40
(61
04)






VI

50
(61
05)
50
(61
05)
40
(61
04)
40
(61
04)
30
(61
03)
30
(61
03)





V

40
(61
04)
40
(61
04)
40
(61
04)
30
(61
03)
30
(61
03)
20
(61
02)
20
(61
02)




IV

30
(61
03)
30
(61
03)
30
(61
03)
20
(61
02)
20
(61
02)
20
(61
02)
10
(61
01)
10
(61
01)



III

20
(61
02)
20
(61
02)
20
(61
02)
20
(61
02)
20
(61
02)
10
(61
01)
10
(61
01)
10
(61
01)
0
(61
00)


II

10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
0
(61
00)
0
(61
00)
0
(61
00)

I

10
(61
01)
10
(61
01)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
Lev
el 
of 
Hea
rin
g 
in 
Poo
rer 
Ear

XI
X
IX
VII
I
VII
VI
V
IV
III
II
I

Upon reviewing the evidence, it is the conclusion of the 
Board that the results of the March 1994 audiogram showed 
that the veteran's left ear hearing loss is properly 
evaluated as zero percent disabling.  Since only the 
veteran's left ear is service-connected, and he is not 
totally deaf in his right ear, the hearing acuity of his 
right ear is considered normal.  VAOPGCPREC 32-97; see also 
Boyer v. West, 11 Vet. App. 477, 479-80 (1998), aff'd upon 
motion for reconsideration, Boyer v. West, 12 Vet. App. 142 
(1999).  Therefore, a designation of Level "I" is assigned 
for his right ear.  Based on a 88 percent speech recognition 
score and 73 decibel pure tone threshold average, Table VI 
indicates a designation of Level "III" for the left ear.  
When applied to Table VII, the numeric designations of "I" 
and "III" translated to a zero percent evaluation.  
Therefore, the veteran's service-connected left ear hearing 
loss is properly assigned a noncompensable disability rating.  
38 C.F.R. § 4.85, Tables VI and VII (1994 and 2000).  

The Board adds that if it used the results obtained from the 
VA audiological examinations in December 1995 and January 
2000, the resulting noncompensable evaluation would still be 
correct.  With the results from the December 1995 [where the 
results indicated a 56 percent speech recognition score and a 
78 decibel pure tone threshold average] and using the above 
tables, Table VI indicates that a designation of Level "IV" 
for the left ear.  When applied to Table VII, the numeric 
designations of "I" and "IV" translate to a noncompensable 
rating.  In applying the results from the third examination, 
that of January 2000, and using a speech recognition score of 
90 and a pure tone threshold average of 54, Table indicates 
that a designation of Level "II" for the left ear.  Again 
applying these results to Table VII, the numeric designations 
of "I" and "II" translate to a noncompensable evaluation.

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under 38 
C.F.R. § 4.85 (2000) because the speech discrimination test 
may not reflect the severity of communicative functioning 
that these veterans experience.  See 64 Fed. Reg. 25203 (May 
11, 1999).  The first new provision, that of 38 C.F.R. § 
4.86(a) (2000), indicates that if pure tone thresholds in any 
four of the five frequencies of 500, 1000, 2000, 3000, and 
4000 Hertz are 55 decibels or more, an evaluation can be 
based either on Table VI or Table VIa, whichever results in a 
higher evaluation.  See 64 Fed. Reg. 25209 (May 11, 1999).  
This provision corrects for the fact that with a 55-decibel 
threshold level (the level at which speech becomes 
essentially inaudible) the high level of amplification needed 
to attempt to conduct a speech discrimination test would be 
painful to most people, and speech discrimination tests may 
therefore not be possible or reliable.  Id.

The second new provision, that of 38 C.F.R. § 4.86(b) (2000), 
indicates that when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIa, whichever results 
in the higher numeral, and that numeral will then be elevated 
to the next higher Roman numeral.  Id.  This provision 
compensates for a pattern of hearing impairment that is an 
extreme handicap in the presence of any environmental noise, 
and a speech discrimination test conducted in a quiet room 
with amplification of sound does not always reflect the 
extent of impairment experienced in the ordinary environment.  
Id.  Table VIa is reproduced below.  The amended regulations 
changed the title of Table VIa from "Average Puretone 
Decibel Loss" to "Numeric Designation of Hearing Impairment 
Based Only on Puretone Threshold Average."  See 64 Fed. Reg. 
25202 (May 11, 1999).

Table VIA*

NUMERIC DESGINATION OF HEARING IMPAIRMENT BASED ONLY ON 
PURETONE THRESHOLD AVERAGE

Puretone Threshold Average

0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
Numeric Designation
*This table is for use only as specified in 4.85 and 4.86.

It may be argued that the first of these new provisions is 
applicable to the veteran's situation.  The audiological 
examinations accomplished in 1994 and 1995 did produce four 
or more readings greater than 55 decibels.  However, his 
latest exam only had two readings higher than the 55 decibel 
mark.  While the veteran's speech recognition score was low 
in 1995, the score prior to the 1995 exam and the exam score 
in 2000 both indicate that the veteran is able to discern 
speech with no significant degree of disability.  Therefore, 
it is the conclusion of the Board that the veteran's latest 
examination more adequately portrays the veteran's actual 
hearing impairment and thus 38 C.F.R. § 4.86(a) (2000) is not 
for application.  

The second new provision does not apply to the veteran's 
situation because none of the audiometric evaluations showed 
both a puretone threshold of 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Although the Board sympathizes with the veteran's 
difficulties due to his left ear hearing loss, the Board is 
constrained to abide by VA regulations.  In light of the 
above, the Board finds that the preponderance of the evidence 
is against his claim for a compensable disability rating for 
left ear hearing loss.

iii.  Wound to the Iliac Crest (Left Hip)

The veteran's Korean War gunshot injury has been rated 
pursuant to the rating criteria found at 38 C.F.R. Part 4, 
Diagnostic Codes 5317 and 5318 (1994) and (2000).  The Board 
notes that during the pendency of this claim, the general 
rating criteria for evaluating muscle injuries were amended, 
effective July 3, 1997.  When a law or regulation changes 
after a claim has been filed but before the administrative 
appeal process has been concluded, VA must apply the 
regulatory version that is more favorable to the veteran.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 
38 U.S.C.A. § 5110(g) (West 1991) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
Therefore, the Board must evaluate the veteran's claim for an 
increased rating from the effective date of the new criteria 
under both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to the veteran, if 
indeed one is more favorable than the other.

In this instance, the effect of the modification to the 
general rating criteria was to assure use of current medical 
terminology and unambiguous criteria, and to reflect medical 
advances.  See 62 Fed. Reg. 30235 (June 3, 1997).  These 
modifications do not effect a substantive change in the 
criteria, and the Board finds that neither is more favorable.  
Citations to the former regulations will be provided herein 
where appropriate.

Diagnostic Code 5317 states that Muscle Group XVII includes 
those muscles responsible for extension of the hip, abduction 
of the thigh, elevation of the opposite side of the pelvis, 
tension of the fascia lata and iliotibial (Maissat's) band, 
acting with Muscle Group XIV in postural support of the body 
steadying the pelvis upon the head of the femur and the 
condyles of the femur on the tibia.  38 C.F.R. Part 4 (1994) 
and (2000).  Muscles listed as part of this group include the 
pelvic girdle group, including the gluteus maximus, the 
gluteus medius, and the gluteus minimus.  Pursuant to this 
code, a noncompensable (zero percent) rating is warranted if 
impairment of this muscle group is slight.  If it is 
moderate, a 20 percent rating is warranted.  If it is 
moderately severe, a 40 percent rating is warranted.  
Finally, if the impairment is severe, a 50 percent rating is 
warranted.  [This criteria was in effect prior to July 3, 
1997, when the above discussed change in the regulation 
occurred.]

The other rating criteria used in evaluating the veteran's 
disability is found under Muscle Group XVIII which deals with 
injuries to the thigh and stabilization of the hip joint.  38 
C.F.R. Part 4 (1994) and (2000).  This code provides that a 
zero percent evaluation is warranted for slight injury to 
Muscle Group XVIII.  A 10 percent evaluation is warranted for 
moderate injury.  A 20 percent evaluation requires moderately 
severe injury.  A 30 percent evaluation requires a severe 
injury.

The criteria for determining how to classify a muscle injury 
are set forth in 38 C.F.R. § 4.56 (2000).  The criteria 
consist of the type of injury, the history and complaints, 
and the objective findings.  For VA purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  38 
C.F.R. § 4.56(c) (2000).  [The type of disability pictures 
are based on the cardinal symptoms of muscle disability 
(weakness, fatigue-pain, uncertainty of movement) and on the 
cardinal signs of muscle disability (loss of power, lowered 
threshold of fatigue and impairment of coordination).  38 
C.F.R. § 4.54 (1991).]

A slight disability of muscles involves a simple wound of the 
muscle without debridement or infection.  The resulting scar 
is minimal with no evidence of fascial defect, atrophy, or 
impaired tonus.  There is no impairment of function or 
metallic fragments retained in the muscle tissue.  Finally, 
for a slight disability of muscles, there will be no cardinal 
signs or symptoms of muscle disability.  38 C.F.R. 
§ 4.56(d)(1) (2000).  The criteria under the former 
regulations are substantially similar.  See 38 C.F.R. 
§ 4.56(a) (1991).

Moderate disability results from a through and through or 
deep penetrating wound without the explosive effect of high 
velocity missile and no residuals of debridement or prolonged 
infection.  Objective findings include relatively small or 
linear entrance and exit scars with signs of moderate deep 
fascial or muscle substance loss or impaired muscle tonus.  A 
moderate disability will also be classified as such when 
there is a loss of power or lowered threshold of fatigue when 
compared to the noninjured side.  38 C.F.R. § 4.56(d)(2) 
(2000).  The former criteria are substantially similar.  See 
38 C.F.R. § 4.56(b) (1991).

A moderately severe disability of muscles involves a through-
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, intermuscular cicatrization.  There 
must be evidence of a hospitalization for a prolonged period 
in service for treatment of a wound of severe grade.  The 
record must contain consistent complaints of cardinal 
symptoms of muscle wounds.  Evidence of unemployability 
because of inability to keep up with work requirements, if 
present must be considered.  The objective findings are 
entrance and, if present, exit scars that are relatively 
large and so situated as to indicate a track of a missile 
through important muscle groups.  There are indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side.  The 
tests of strength and endurance of the muscle groups involved 
(compared with the sound side) give positive evidence of 
marked or moderately severe loss.  38 C.F.R. § 4.56(d)(3) 
(2000).  See also, 38 C.F.R. § 4.56(c) (1991).

Under 38 C.F.R. § 4.56(d)(4) (2000), a severe disability of 
muscles involves a through-and-through or deep penetrating 
wound due to a high-velocity missile, or a large or multiple 
low-velocity missiles, or the explosive effect of a high-
velocity missile, or shattering bone fracture, with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.  The history 
and complaints are similar to the criteria set forth for a 
moderately severe level, in an aggravated form.  The 
objective findings include extensive ragged, depressed and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in the track of the missile.  X-ray films 
may show minute multiple scattered foreign bodies indicating 
spread of intermuscular trauma and explosive effect of the 
missile.  Palpation shows moderate or extensive loss of deep 
fascia or of muscle substance.  Soft or flabby muscles are in 
the wounded area.  The muscles do not swell and harden 
normally in contraction.  Tests of strength or endurance 
compared with the sound side or of coordinated movements show 
positive evidence of severe impairment of function.  See 
also, 38 C.F.R. § 4.56(d) (1991).

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Because the veteran is evaluated as 40 percent disabled, the 
criteria found at 38 C.F.R. Part 4, Diagnostic Code 5318 
(1994) and (2000) is not for application.  However, does the 
veteran qualify for a 50 percent disability pursuant to 38 
C.F.R. Part 4, Diagnostic Code 5317 (1994) and (2000)?  The 
Board believes that the symptoms and manifestations 
experienced by the veteran do not support such an evaluation.  

Objective findings do not suggest wide damage to the muscle 
group, loss of deep fascia or muscle substance, or soft 
flabby muscle in the wound area.  There is no indication of 
severe impairment of function with tests of strength, 
endurance, or coordination.  While there is some evidence of 
scattered foreign bodies around the iliac area, the record 
does not contain findings of adhesion of scar to bone, 
diminished muscle excitability, visible or measurable 
atrophy, adaptive contraction of an opposing group of 
muscles, or induration or atrophy of an entire muscle.  
Hence, the Board concludes that the criteria for schedular 
rating in excess of 40 percent pursuant to 38 C.F.R. Part 4, 
Diagnostic Code 5317 (1994) and (2000) have not been met.

The Board acknowledges that the veteran complains of pain in 
the left hip area.  However, it is the opinion of the Board 
that the assigned 40 percent disability rating compensates 
the veteran for any pain he may now be suffering as a result 
of the injury.  Additionally, there are no complaints of 
functional loss that may be assigned to the residual scar, 
and the veteran's subjective complaints of pain and weakness 
are not supported by the objective findings of VA orthopedic 
examinations.  Hence, it is the conclusion of the Board that 
the preponderance of the evidence is against an evaluation in 
excess of 40 percent. 

The Board notes that a separate evaluation for painful motion 
with joint or periarticular pathology is not warranted under 
38 C.F.R. § 4.59 (2000) because the appellant is in receipt 
of a compensable evaluation.  It must be noted that 38 C.F.R. 
§§ 4.40 and 4.45 (2000) are not applicable because Diagnostic 
Codes 5317 and 5318 do not contemplate limitation of motion.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); see also DeLuca 
v. Brown, 8 Vet. App. 202 (1995); VAOPGCPREC 9-98 (August 
1998); 38 C.F.R. Part 4 (1994) and (2000).  Moreover, 
symptoms such weakness, loss of power, fatigue-pain, 
etcetera, are specifically contemplated by Diagnostic Codes 
5317 and 5318.  See 38 C.F.R. § 4.56(c) (1994) and (2000).

The Board further notes that a separate 10 percent disability 
evaluation is not warranted for the scar on the veteran's 
left hip and buttocks.  See 38 C.F.R. Part 4, Diagnostic 
Codes 7803, 7804, 7805 (1994) and (2000) (superficial scars 
which are poorly nourished, with repeated ulcerations; tender 
and painful on objective demonstration; or which limit the 
function of the body part which they affect warrant a 
separate 10 percent evaluation).  The VA examinations that 
were accomplished were negative for subjective complaints as 
to the scars.  It has been repeatedly shown to be a well-
healed, nontender scars.  Such findings do not establish 
superficial scars which are poorly nourished, scars with 
repeated ulcerations, or scars that are tender and painful on 
objective demonstration. See 38 C.F.R. Part 4, Diagnostic 
Codes 7803, 7804, 7805 (1994) and (2000).  Thus, the evidence 
of record has not established that a separate 10 percent 
evaluation would be in order for the appellant's scars.

Finally, the Board notes that the service medical records 
reveal that there was no nerve damage involved with the 
appellant's inservice injury.  Thus, consideration of the 
service-connected residuals of fragment wound under the 
Diagnostic Codes that address peripheral neuropathy would not 
be appropriate.

B.  Increased Evaluation and Earlier Effective Date
Lumbosacral Paravertebral Myositis

The veteran was first granted a 10 percent rating for this 
condition in September 1994.  The effective date of that 
rating was August 18, 1993.  Nearly seven years later, the 
veteran's disability rating for lumbar paravertebral myositis 
was increased from 10 to 40 percent.  VA Form 21-6796, Rating 
Decision, May 2, 2000.  The effective date of that increase 
was December 30, 1999.  The veteran contends not only that he 
should have been initially granted an evaluation in excess of 
10 percent but that an evaluation of 40 percent should have 
been granted prior to the end of calendar year 1999.  

This condition has been rated pursuant to the criteria found 
at 38 C.F.R. Part 4, Diagnostic Codes 5021 and 5295 (1993) 
and (2000).  Myositis will be rated based on the limitation 
of motion of the affected parts as degenerative arthritis.  
Diagnostic Code 5003 sets forth criteria for evaluation of 
degenerative arthritis established by x-ray findings, which 
are to be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved (Diagnostic Code 5200, et seq.).  38 C.F.R. 
Part 4 (1993) and (2000).  Where there is some limitation of 
motion, less than would be assigned under Codes 5200 et seq., 
a 10 percent rating is for assignment.  An evaluation in 
excess of 20 percent is not provided for under Diagnostic 
Code 5003, and thus reference must be made to Diagnostic Code 
5292 for limitation of motion of the lumbar spine.

Slight limitation of motion of the lumbar spine will be rated 
10 percent disabling.  A 20 percent evaluation is warranted 
for moderate limitation of motion of the lumbar spine.  Where 
there is severe limitation of motion of the lumbar spine, a 
40 percent rating will be assigned.  38 C.F.R. Part 4, 
Diagnostic Code 5292 (1993) and (2000).  Also a 10 percent 
evaluation is warranted for mild intervertebral disc 
syndrome.  A 20 percent evaluation is warranted for moderate 
intervertebral disc syndrome with recurring attacks.  If 
there are severe recurrent attacks with intermittent relief, 
a 40 percent evaluation will be awarded.  Additionally, a 60 
percent rating will be assigned if the condition can be 
classified as pronounced, where there are persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasms, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disk with little intermittent relief.  38 C.F.R. Part 4, 
Diagnostic Code 5293 (1993) and (2000). 

Also, per 38 C.F.R. Part 4, Diagnostic Code 5295 (1993) and 
(2000), if there is lumbosacral strain with characteristic 
pain on motion, a 10 percent rating will be assigned.  A 20 
percent disability rating requires lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  This code 
provides a maximum disability rating of 40 percent for severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  Id.

The effective date provisions for the awards of increased 
disability compensation include a general rule that an award 
based on a claim for increase of compensation "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 1991).  The governing regulatory 
provisions expressly stipulate that the effective date for 
the granting of increased disability compensation is as 
follows:

§ 3.400 General.

Except as otherwise provided, the 
effective date of an evaluation and award 
. . . [for] a claim for increase will be 
the date of receipt of the claim or the 
date entitlement arose, whichever is the 
later.

....

(o)  Increases . . . (1) General. Except 
as provided in paragraph (o)(2) of this 
section and § 3.401(b) [which applies to 
increases for dependents], date of 
receipt of claim or date entitlement 
arose, which is later. . . .

(2)  Disability compensation. Earliest 
date as of which it is factually 
ascertainable that an increase in 
disability had occurred if claim is 
received within 1 year from such date 
otherwise, date of receipt of claim.

38 C.F.R. § 3.400 (2000).  It is axiomatic that the fact that 
must be found in order for entitlement to an increase in 
disability compensation to arise is that the service-
connected disability has increased in severity to a degree 
warranting an increase in compensation.  Cf. Hazan v. Gober, 
10 Vet. App. 511, 519 (1992) (noting that, under section 
5110(b)(2) which provides that the effective date of an award 
of increased compensation shall be the earliest date of which 
it is ascertainable that an increase in disability had 
occurred, "the only cognizable 'increase' for this purpose 
is one to the next disability level" provided by law for the 
particular disability).

Under the general rule provided by the law, an effective date 
for an increased rating may be assigned later than the date 
of receipt of claim - if the evidence shows that the increase 
in disability actually occurred after the claim was filed - 
but never earlier than the date of claim.

The law provides one exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation".  38 U.S.C.A. § 5110(a), (b)(2) 
(West 1991 & Supp. 1999).  If the evidence shows that the 
increase in disability occurred prior to the date of receipt 
of claim, the RO may assign the earliest date as of which it 
is ascertainable that the increase occurred as long as the 
claim for the increased disability rating was received within 
a year of the date that the increase occurred.  38 U.S.C.A. § 
5110(b)(2) (West 1991 & Supp. 1999); 38 C.F.R. § 3.400(o)(2) 
(2000); see Harper v. Brown, 10 Vet. App. 125 (1997); see 
also VA O.G.C. Prec. Op. 12-98 (Sept. 23, 1998).  Thus, the 
date of receipt of a claim for an increased disability rating 
generally only becomes the effective date for an increased 
rating when the increase in disability is shown to have 
"occurred more that one year prior to the receipt of the 
claim for such increase" and the increased level of 
disability still continues to the present day.  See Harper, 
10 Vet. App. at 126; VA O.G.C. Prec. Op. 12-98 at 3.

From 1993 to 1998, the veteran's VA medical treatment records 
are negative for any treatment of or complaints concerning 
his lower back.  The veteran's major complaints involved pain 
in his lower extremities.  X-ray films of the veteran's lower 
back in 1998 suggest that the veteran was experiencing 
paravertebral muscle spasms.  The same July 1998 films showed 
degenerative spondylosis and well preserved intervertebral 
disk spaces.  The veteran's lumbar paravertebral myositis was 
not diagnosed by the radiologist.  X-ray films accomplished 
in 1999 mirrored the results obtained the previous year.

It was not until the veteran underwent an VA orthopaedic 
examination in December 1999 that the extent of the veteran's 
lower back disability was clinically demonstrated.  Since the 
veteran was last examined in 1993, the veteran's range of 
motion of the lower back had severely decreased.  There was 
tenderness and the veteran complained of pain.  However, 
involvement of the veteran's disks was not shown by x-ray 
films.  Moreover, sciatic neuropathy was not found.

In applying the various rating criteria to the facts prior to 
December 30, 1999, it is clear that an evaluation in excess 
of 10 percent is not warranted.  Prior to this time, the 
medical evidence does not show that the veteran's range of 
motion was moderately limited.  Manifestations such as muscle 
spasms on extreme bending or loss of lateral spine motion 
were not documented.  Favorable or unfavorable ankylosis of 
the lumbar segment of the spine was also not reported.  
Therefore, it is the conclusion of the Board that the medical 
evidence does not support an evaluation in excess of 10 
percent before December 30, 1999.

With respect to an evaluation in excess of 40 percent after 
December 30, 1999, the highest available rating under 38 
C.F.R. Part 4, Diagnostic Code 5295 (2000) is 40 percent for 
severe lumbosacral strain.  Since the veteran's service-
connected low back disability is already rated 40 percent 
disabling, further examination under Diagnostic Code 5295 
would not avail him in his claim for an increased rating.  38 
C.F.R. Part 4 (2000).  Similarly, the highest available 
rating under diagnostic code 5292, for limitation of motion 
of the lumbar spine, is 40 percent.  38 C.F.R. Part 4 (2000).  
Therefore, consideration of this diagnostic code would not be 
useful in the case.

A rating greater than that currently in effect is available 
where there is pronounced intervertebral disc syndrome, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief (38 
C.F.R. Part 4, Diagnostic Code 5293 (2000)); complete bony 
fixation, or ankylosis, of the spine (38 C.F.R. Part 4, 
Diagnostic Code 5286 (2000)); unfavorable ankylosis of the 
lumbar segment of the spine (38 C.F.R. Part 4, Diagnostic 
Code 5289 (2000)); or residuals of a fractured vertebra (38 
C.F.R. Part 4, Diagnostic Code 5285 (2000)). 

Since there is no evidence of fractured vertebrae, diagnostic 
code 5285 is not applicable.  38 C.F.R. Part 4 (2000).  
Because there is no evidence of complete bony fixation of the 
spine, diagnostic code 5286 is, similarly, not applicable.  
Id.  In addition, diagnostic code 5289 is not applicable 
because there is no evidence of ankylosis of the lumbar 
segment of the spine.  Id.  

Therefore, in the present case, a rating higher than 40 
percent is available only by reference to the relevant 
diagnostic code for intervertebral disc syndrome.  The 
veteran has complained of pain and discomfort in his lower 
back radiating to his lower extremities.  Yet, despite the 
pain, there is no medical evidence that suggesting that the 
pain is not reduced through pain medication or that the pain 
is constant.  Moreover, the record does not suggest that 
there is a major loss of functioning that is the result of 
this pain.  Additionally, neurological studies do not suggest 
that the veteran has any measurable neurological/sensory 
losses.  

In determining whether an increased evaluation is warranted 
from December 30, 1999, the VA must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether the 
preponderance of the evidence is against the claim, in which 
case an increased rating must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In view of the foregoing, 
the Board finds that the manifestations shown by the evidence 
to result from the veteran's service-connected low back 
disorder do not support an evaluation in excess of 40 percent 
pursuant to 38 C.F.R. Part 4, Diagnostic Codes 5292, 5293, 
and 5295 (2000).

The Board further concludes that the medical evidence in this 
case was adequately detailed for rating purposes including 
consideration of the criteria in sections 4.40 and 4.45, 
which provide "guidance for determining ratings under . . . 
diagnostic codes assessing musculoskeletal function."  
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997); 38 C.F.R. §§ 
4.40, 4.45 (2000).  The VA examination reports provided 
measurements of range of motion and noted the veteran's 
complaints of pain.  Remand for further development of the 
medical evidence is not warranted.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided); cf. Brady 
v. Brown, 4 Vet. App. 203, 207 (1993) (a remand is 
unnecessary even where there is error on the part of VA, 
where such error was not ultimately prejudicial to the 
veteran's claim).

Accordingly, for the reasons discussed above, the evidence 
does not support an increased rating for the veteran's 
service-connected lower back disability prior to or after 
December 30, 1999.

It is for the same reasons stated above that the Board finds 
that an earlier effective date for the granting of a 40 
percent disability rating for a lower back disability is also 
not warranted.  In the context of section 38 U.S.C.A. 
§ 5110(b)(2) (West 1991), the term "earliest ascertainable 
date" means the date on which sufficient evidence existed to 
prove that a disability had increased.  In Wood v. Derwinski, 
1 Vet. App. 367 (1991), the Court relied on what is now 
38 U.S.C.A. § 5110(b)(2) to remand for determination of the 
date an increased disability became ascertainable.  The 
Court's instructions to the Board assumed that "earliest 
ascertainable date" meant the date when probative reports 
were prepared.  The effective date should be the date when 
sufficient evidence existed to find that the disability had 
increased.  The Court has held that "evidence in a 
claimant's file which demonstrates that an increase in 
disability was 'ascertainable' up to one year prior to the 
claimant's submission of a 'claim' for VA compensation should 
be dispositive on the question of an effective date for any 
award that ensues."  Quarles v. Derwinski, 3 Vet. App. 129, 
135 (1992).

The basis for the RO's determination that the proper 
effective date of increase was in December 1999 was the 
finality of the rating decision of September 1994.  Although 
the claims stems from an initial grant of service connection, 
it was not until December 30, 1999, that it was factually 
ascertainable that there was increase in disability in the 
lower back.  Prior to VA orthopaedic examination of December 
30, 1999, it was not evident that the lower back disability 
was severely disabling.  As the evidence of record does not 
demonstrate that an increase in disability was 
"ascertainable" prior to this date, the effective date of 
the 40 percent rating is that date that the veteran underwent 
the VA orthopaedic medical examination confirming the 
increase in his disability.  38 U.S.C.A. § 5110(b)(2) (West 
1991); 38 C.F.R. § 3.400 (2000).

B.  Total Rating Based on Individual Unemployability

A total disability rating for compensation based on 
individual unemployability may be assigned where the 
schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities:  Provided, that if there is 
only one such disability, this disability shall be ratable as 
60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
Disabilities of both lower extremities, including the 
bilateral factor, are considered to be one disability for the 
above purposes.  38 C.F.R. § 4.16(a) (2000).

The veteran has two disabilities that are 40 percent 
disabling - the left hip condition and the lower back 
disability.  In applying the combined ratings table (38 
C.F.R. § 4.25 (2000)), his total combined evaluation is 70, 
and, when a veteran has two or more service-connected 
disabilities, the total must be at least 70 percent in order 
to apply 38 C.F.R. § 4.16(a) (2000).  The veteran does meet 
the basic qualifications under the guidelines given at 38 
C.F.R. § 4.16(a) (2000).

In this case, there are no medical records that attribute the 
veteran's claimed inability to work to his service-connected 
disabilities.  On the most recent VA general medical 
examination conducted in July 2000, the veteran's nonservice-
connected diagnosed disabilities included diabetes mellitus, 
diabetic retinopathy, coronary artery disease, colonic 
diverticulosis, diabetic retinopathy, etcetera.  While the 
examiner noted the veteran's service-connected disabilities, 
the examiner did not insinuate that the veteran's service-
connected disabilities prevented the veteran from working.  

Other than the veteran's assertions, there is no medical 
evidence that his unemployment is attributable to his 
service-connected disabilities.  The veteran's assertions are 
not plausible for several reasons.  There is no evidence 
suggesting that the veteran left his last job as a produceman 
because he was unable to fulfill his duties due to his 
service-connected disabilities.  Moreover, there is no 
physical evidence that he has been denied employment because 
of his service-connected disabilities.

The veteran's medical records do reflect that he has other 
conditions that are not service-connected.  These conditions 
are not for consideration when addressing whether the veteran 
is unemployable solely because of service-connected 
disability.

A total rating based on individual unemployability for VA 
compensation purposes requires that the veteran be 
unemployable solely because of service-connected disorders.  
The overwhelming weight of the evidence is that, while the 
veteran may not be working, his unemployment status is not 
even primarily attributed to his service connected 
disabilities.  The disability ratings assigned to the veteran 
compensate him for the average impairment of earning 
capacity.  There is no credible evidence that his lack of 
employment is due entirely, or even primarily, to his 
service-connected conditions.  The veteran may argue that he 
has been previously found to be permanently and total 
disabled by the VA.  He may point to an evaluation 
accomplished in June 1995 by a VA social worker.  In that 
evaluation, the social worker found that the veteran was 
permanently and totally disabled.  However, the evaluation 
was accomplished shortly before the veteran underwent open 
heart surgery.  Moreover, there is nothing in the report that 
would insinuate that the veteran's service-connected 
disabilities were totally disabling and prevented him from 
obtaining and maintaining gainful employment.  Hence, the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt is not for application.  See Veterans 
Claims Adjudication Act of 2000, Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107). 


ORDER

1.  Entitlement to an increased evaluation for the residuals 
of a gunshot wound to the left iliac region, with injury to 
Muscle Groups XVI and XVII, is denied. 

2.  Entitlement to a compensable evaluation for hearing loss 
of the left ear is denied.

3.  Entitlement to an increased evaluation for hemorrhoids is 
denied.  

4.  Entitlement to an evaluation in excess of 10 percent for 
lumbar paravertebral myositis, after August 17, 1993, and 
prior to December 30, 1999, on appeal from an initial grant 
of service connection, is denied.

5.  Entitlement to an evaluation in excess of 40 percent for 
lumbar paravertebral myositis, after December 30, 1999, on 
appeal from an initial grant of service connection, is 
denied.

6.  Entitlement to an effective date earlier than December 
30, 1999, for lumbar paravertebral myositis evaluated as 40 
percent disabling, is denied.

7.  Entitlement to a total rating based on individual 
unemployability due to the veteran's service-connected 
disabilities is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

